*785ORDER **
Respondent’s Unopposed Motion to Remand the consolidated cases to the Board of Immigration Appeals (“BIA”) is GRANTED.
The BIA shall reconsider its January 24, 2006 decision in light of Lin v. Gonzales, 473 F.3d 979 (9th Cir.2007). The Board shall remand to the immigration judge (“IJ”) for the IJ to determine the effect, if any, of the BIA’s reconsideration of its January 24, 2006 decision on the IJ’s February 3, 2005 decision relating to the three Petitioners.
A certified copy of this order sent to the BIA shall constitute the mandate of this court.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.